Case: 1:17-cv-00475-SJD-SKB Doc #: 41 Filed: 05/15/19 Page: 1 of 2 PAGEID #: 2744

                                                                               -
                                                                               .   \.
                                                                                        ~
                                                                                        I~'.-




                             UNITED STATES DISTRICT COURT
                                                                                                ~        1-
                              SOUTHERN DISTRICT OF OHIO
                                                                         f"'(" I •)
                                                                                   - l.
                                                                                        •A          'I

                                                                                                          J    ' ' I'I: l,' 8
                                                                                                              11 •

                                   WESTERN DIVISION

 Tyler Gischel,
        Plaintiff
                                                   Case No. 1:17cv475
  v.
                                                   Judge Susan J. Dlott
 University of Cincinnati, et al. ,                Mag . Judge Stephanie K. Bowman
       Defendants.

                                           ORDER

        This matter came before the Court pursuant to a follow up telephone conference

 to discuss outstanding discovery issues. After discussion of the current status of

 negotiation as to the outstanding issues, the Court orders as follows :

        1 . Defendants are to produce all communications (including electronic

            communications and cover letters) between the University of Cincinnati and

            the Office of Civil Rights, except for the Title 9 forms which shall be produced

            in an agreed upon redacted form. Should the parties not be able to come to

            an agreement on the redactions, they should contact the undersigned .

        2 . Defendants shall provide interrogatory responses relating to NCHERM with

            related documents on or before May 17, 2019.

        3. Defendants to provide all files (including audio recordings) relating to the

            complaints alleging student to student physical contact allegations brought to

            the attention of the Title IX office that were "touched by" Jyl Shaffer, William

            Richey and/or the adjudicators from the first ORC complaint received forward .

            If the production from the first ORC complaint received creates an

            unexpected burden (since neither counsel could recall on the phone when
Case: 1:17-cv-00475-SJD-SKB Doc #: 41 Filed: 05/15/19 Page: 2 of 2 PAGEID #: 2745




               that first ORC complaint was received ) the parties may contact the

               undersigned to further discuss. These files should be produced as soon as

               possible.

          4. Defendants to produce privilege log and certain revised discovery responses

               for Jyl Shafter and William Richey by June 1, 2019.

          IT IS SO ORDERED.



 Dated   :_ 5---1--'/ -/_~___.J.____)_1_                                J)~~c_)
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge
